Citation Nr: 0017553	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-23 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses beyond June 28, 1994, for a period of 
private hospitalization from June 27, 1994 to July 2, 1994 
and for subsequent outpatient laboratory treatment provided 
on July 22, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Medical Center in Nashville, Tennessee, 
which denied the issue on appeal. 


FINDINGS OF FACT

1.  The veteran is service connected for thrombophlebitis, 
right leg; thrombophlebitis, left leg; and eczema.  He has a 
total disability rating due to individual unemployability 
resulting from service connected disabilities since February 
1, 1971. 

2.  The veteran was hospitalized at LaFollette Medical Center 
from June 27, 1994 through July 2, 1994, via the emergency 
room, for treatment of gallbladder disease with probable 
common duct stone.

3.  It was medically feasible by June 29, 1994, for the 
veteran to have been transferred from LaFollette Medical 
Center to a VA hospital.

4.  The veteran received outpatient laboratory services from 
the LaFollette Medical Center on July 22, 1994.



CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses is not well 
grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.54, 17.120, 17.121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim, an 
appellant needs to provide evidence relevant to the 
requirements for that claim of sufficient weight to make the 
claim plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Under 38 C.F.R. § 17.54(a), the admission of a veteran to a 
non-Department of Veterans Affairs hospital at Department of 
Veterans Affairs expense must be authorized in advance. This 
regulation also provides that in the case of an emergency 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran or by others in his or her 
behalf is dispatched to the Department of Veterans Affairs 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday and holidays.

Additionally, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public hospital not operated by 
VA, or of any medical services not previously authorized, 
including transportation (except prosthetic appliances, 
similar devices, and repairs), may be paid under the 
following circumstances:  (a)  For veterans with service-
connected disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of such care or 
services:  (1) for an adjudicated service-connected 
disability; (2) for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) for any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and (b)  In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c)  When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (1999).

Claims for payment or reimbursement of the cost of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (1999).

The elements of a well grounded claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
are:  (1) evidence that the treatment was for a service-
connected disability, (2) evidence that the treatment was for 
a medical emergency, and (3) evidence that federal facilities 
were unavailable.  38 C.F.R. § 17.120 (1999).  

The veteran has claimed entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the LaFollette Medical Center from June 27, 1994 through July 
2, 1994 and July 22, 1994.  He was treated, via the emergency 
room, for gallbladder disease with probable common duct 
stone.   

In February 1995, a VA physician reviewed the veteran's 
claims for medical eligibility.  The physician found that the 
veteran was initially treated for a true medical emergency 
and that he became stable for transfer on June 29, 1994.  
Thereafter, VA authorized payment of unauthorized medical 
expenses for June 27 and June 28, 1995.  

The veteran is service connected for thrombophlebitis, right 
leg; thrombophlebitis, left leg; and eczema.  He has been 
continuously in receipt of a total disability rating due to 
individual unemployability resulting from service connected 
disability since February 1, 1971.  This rating is permanent 
in nature.  Accordingly, the first element of a well grounded 
claim is presented.  

However, the second element of a well grounded claim for 
payment or reimbursement of unauthorized medical expenses is 
not met.  The evidence does not show that the veteran was 
treated for a medical emergency beyond June 28, 1994.  As 
indicated above, VA regulations dictate that an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability.  38 C.F.R. § 17.121 (1999).  In February 1995, a 
VA physician reviewed the veteran's claims folder and found 
that the veteran could have been transferred from LaFollette 
Medical Center to a VA facility on June 29, 1994.
 
The Board notes that that the veteran has not submitted any 
medical evidence, nor has he contended that his treatment 
subsequent to June 28, 1994 was for a medical emergency.  
Rather, the veteran contends that he should be entitled to 
payment or reimbursement for unauthorized medical expenses as 
he had instructed the staff at LaFollette Medical Center to 
call VA and obtain the necessary authorization.  At a 
September 1999 personal hearing conducted at the Knoxville, 
Tennessee, VA Outpatient Clinic, the veteran and his wife 
testified that, within 72 hours of his admission, they had 
made several requests of the staff at LaFollette Medical 
Center to contact VA for authorization.  In essence, the 
veteran contends that, but for the failure of the LaFollette 
Medical Center staff to contact VA, he would have obtained 
the necessary authorization for his treatment.  

As set forth above, the regulations clearly provide that in 
the case of an emergency which existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph or other communication, made by the 
veteran or by others in his or her behalf is dispatched to 
the Department of Veterans Affairs within 72 hours after the 
hour of admission.  A review of the evidence does not show 
that an application, either formal or informal, for payment 
or reimbursement of unauthorized medical expenses was made 
within 72 hours after admission.  Accordingly, the Board 
finds that the veteran lacked VA authorization for the 
treatment in question.  

Therefore, inasmuch as the veteran has claimed payment or 
reimbursement for unauthorized medical expenses beyond June 
28, 1994, for a period of private hospitalization from June 
27, 1994 to July 2, 1994 and for outpatient laboratory 
treatment provided on July 22, 1994, that claim must be 
denied as the veteran was not treated for a emergent 
condition.  The evidence of record shows that one of the 
essential elements of a claim of entitlement to payment or 
reimbursement of unauthorized medical expenses was not 
present, therefore the claim is not well grounded.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  As competent medical 
evidence does not show that the veteran was treated for an 
emergent condition beyond June 28, 1994, the Board finds that 
the claim fails to show the elements of a well grounded claim 
of entitlement to payment or reimbursement of unauthorized 
medical expenses.  Since the veteran has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992) (where the claim was not well grounded, VA was under 
no duty to provide the veteran with an examination).  In 
fact, the Board is prohibited from conducting development in 
a claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, where the veteran has reported 
other known or existing evidence.  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995); Epps v. Brown, 9 Vet.App. 341 (1996).  
In this case, however, VA has complied with this obligation 
in the June 1997 statement of the case, the February 2000 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

With respect to payment or reimbursement for laboratory 
services on July 22, 1994, the Board notes that the veteran 
has presented a copy of a Fee Basis Card (FBC).  However, the 
evidence does not show that this card was effective on the 
dates in question.  It is noted that the above decision would 
be open to modification should the FBC be determined to be 
effective in July 1994.


ORDER

Payment or reimbursement of unauthorized medical expenses 
beyond June 28, 1994, for a period of private hospitalization 
from June 27, 1994 to July 2, 1994 and for outpatient 
laboratory treatment provided on July 22, 1994, is denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

